     Case 1:19-cv-00674-DAD-GSA Document 27 Filed 08/27/20 Page 1 of 2


1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                              EASTERN DISTRICT OF CALIFORNIA

8

9     ARVIE B. CARROLL,                             No. 1:19-cv-00674-DAD-GSA (PC)
10                      Plaintiff,
11           v.                                     ORDER & WRIT OF HABEAS CORPUS
                                                    AD TESTIFICANDUM
12    A. WILLIAMS,
13                      Defendant.
14

15   Arvie B. Carroll, CDCR # D-28972, a necessary and material party in a settlement conference in
     this case on September 28, 2020, is confined in California Substance Abuse Treatment Facility
16   (CSATF), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
     that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
17   inmate before Magistrate Judge Jennifer L. Thurston, by telephonic-conferencing from his place
     of confinement, on Monday, September 28, 2020 at 9:00 a.m.
18
                                ACCORDINGLY, IT IS ORDERED that:
19
        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
20         commanding the Warden to produce the inmate named above, by telephonic-
           conferencing, to participate in a settlement conference at the time and place above, until
21
           completion of the settlement conference or as ordered by the court. Telephonic-
22         conferencing connection information will be supplied via separate email.

23      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
           ordered to provide the new custodian with a copy of this writ.
24

25      3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
           Office at California Substance Abuse Treatment Facility at (559) 992-7191 or via email.
26
        4. If prison officials have any questions concerning the telephonic connection or difficulty
27         connecting, they shall contact Susan Hall, Courtroom Deputy, at (661) 326-6620.
28

                                                      1
     Case 1:19-cv-00674-DAD-GSA Document 27 Filed 08/27/20 Page 2 of 2


1                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM
2    To: Warden, CSATF, P.O. Box 7100, Corcoran, California 93212:
3    WE COMMAND you to produce the inmate named above to appear before
     Judge Thurston at the time and place above, by telephonic-conferencing, until
4    completion of the settlement conference or as ordered by the court.
5
     FURTHER, you have been ordered to notify the court of any change in
6    custody of the inmate and have been ordered to provide the new custodian
     with a copy of this writ.
7

8    IT IS SO ORDERED.
9
        Dated:    August 26, 2020                            /s/ Gary S. Austin
10                                                  UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
